Citation Nr: 0005309	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-26 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a brain tumor in 
postoperative status.  

Entitlement to service connection for a cervical spine 
disorder.  

Entitlement to service connection for a low back disorder.  

Entitlement to service connection for residuals of left ankle 
sprain.  

Entitlement to service connection for a disorder classified 
as right knee pain.  

Entitlement to service connection for a respiratory disorder.  

Entitlement to service connection for skin disorders, to 
include tinea versicolor, tinea pedis and a skin disorder of 
the genitals.  

Entitlement to service connection for a groin disorder.  

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to August 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Waco, Texas.  

By rating action in August 1994, service connection was 
granted for a seizure disorder, on the basis that the 
preexisting seizure disability was aggravated by active 
service.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in August 1994.  His wife was also 
present, and testified.  A complete transcript is of record.  

The veteran has not filed a notice of disagreement from a 
rating decision he was informed of in April 1999 that denied 
an increased rating for a seizure disorder, rated as 30 
percent disabling.  

The Board would clarify that the claim for service connection 
for a brain tumor on this appeal does not include an anomaly 
of the right frontal lobe variously referred to as a tumor, 
post-traumatic lesion, infarction, cerebrovascular accident, 
and/or stroke.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims of entitlement to service connection 
for a brain tumor in postoperative status and tinea pedis has 
been obtained by VA.  

2.  The complete medical evidence shows it to be more likely 
than not that a preexisting seizure disorder was a 
manifestation of the veteran's brain tumor that became 
directly manifested following active service; but underwent a 
pathological increase during active service, as manifested by 
the aggravation of his seizure disorder therein.  

3.  The claims for service connection for cervical spine, low 
back, left ankle, respiratory, right knee, and groin 
disorders, hearing loss and a skin disorder of the genitals, 
respectively, are without medical evidence of any current 
disability.  

4.  It is as likely as not that tinea pedis began in active 
service.  

5.  Tinea versicolor that had its inception prior to entrance 
did not undergo a pathological increase during active 
service; there is no competent medical evidence or opinion 
that tinea versicolor was aggravated during service.  



CONCLUSIONS OF LAW

1.  A brain tumor, now in postoperative status, clearly and 
unmistakably existed prior to active service, thereby 
rebutting the presumption of soundness at entrance, and, with 
resolution of reasonable doubt, was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.304, 3.306 (1999).  

2.  Tinea pedis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The claims for service connection for cervical spine, low 
back, left ankle, right knee, and respiratory disorders, a 
skin disorder of the genitals, tinea versicolor, a groin 
disorder, and hearing loss, respectively, are not well 
grounded.  38 U.S.C.A. § 5107(a) (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a letter dated in February 1975, a private physician 
described the veteran's history of seizures without cranial 
defects, palpable bruits over the skull or neck, no cranial 
nerve dysfunction and mildly abnormal electroencephalogram 
(EEG) without clear-cut epileptiform discharges, a record 
compatible with a lowered seizure threshold, and an awake 
state showing of no focal slowing to indicate a structural 
abnormality was present.  Follow-up reports in 1977 indicated 
seizure activity treated with Phenobarbital.  In December 
1988, the veteran's treating physician since February 1976 
reported that the veteran had no record of a seizure since 
March 1977.  He was last seen in November 1987.  

The service medical records show, on the general enlistment 
examination in December 1988, that the veteran had tinea 
versicolor.  A seizure disorder was noted, with a history of 
4 seizures altogether.  He had been hospitalized at age 8 for 
epilepsy and his last seizure reportedly had been in March 
1977.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
15
LEFT
5
0
0
10
10

No complaints of hearing loss were indicated.  The clinical 
findings were normal, otherwise, as to all the claimed 
disorders.  In August 1989, a waiver of physical standards 
for enlistment was recommended because he did not meet these 
physical standards by reason of a possible seizure disorder 
with a reportedly normal EEG.  

In April 1990, an authorized audiological evaluation showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
15
LEFT
5
5
0
15
25

No hearing loss was described.  

Also in April 1990, the veteran was seen for weakness and 
dizziness experienced while running.  He denied any 
cardiopulmonary distress.  The ears, nose and throat were 
clear.  The lungs were shown to be clear.  The extremities 
were shown to be within normal limits (WNL).  Exertional 
weakness was assessed.  About six days later, he was seen for 
complaints of bilateral knee pain from a morning run.  He 
recalled a similar episode two years previously after playing 
football when the symptoms subsided after two days of rest.  
Objectively, there was left knee tenderness in the internal 
aspect, mild edema, and small area of ecchymosis and superior 
abrasion in the pre-patellar area and slightly decreased 
range of motion.  There was no tenderness, edema, limitation 
of motion or any other 
abnormality shown of the right knee.  Bilateral tendonitis 
and ligamentitis, superior abrasion and ecchymosis of the 
left knee were assessed.  A follow-up report two days later 
indicated increasing left knee pain and stiffness and 
persistent right knee pain.  The physical examination of the 
right knee was termed essentially unchanged.  Bilateral 
tendonitis and ligamentitis of the knees, worse on the left, 
were assessed.  An impression of medial collateral ligament 
strain was noted later that month.

In May 1990, the veteran was seen for left ankle pain.  He 
denied trauma.  He was wearing a knee brace reportedly from 
an April twisting injury.  Swelling was noted from the knee 
down.  He was not sure how he hurt his left ankle.  The left 
ankle was shown to be swollen with tenderness to palpation at 
the medial malleolus and talotibiale joint.  Left ankle 
sprain was diagnosed.  Later X-ray examination showed no bone 
or joint abnormality of the left ankle.  Physical examination 
also showed edema of the entire left lower leg.  A bone scan 
of the lower extremities showed moderate activity on the 
right medial tibial plateau, considerable activity of the 1st 
tarsometatarsal joint on the right possibly representing 
stress fracture of the cuneiform or base of the metatarsal, 
mild to moderate activity in the left mid-foot which possibly 
was related to stress changes in the navicular bone and the 
projection of the 1st tarsometatarsal joint area.  Later in 
May 1990, he complained of a lump on his right knee cap.  The 
physical examination revealed a thickening of the right 
prepatellar bursa.  The impression was prepatellar bursitis.  
In June 1990 he reportedly experienced greatly decreased pain 
and tenderness with the ability to walk without pain except 
for long distances.  

During hospitalization for unrelated problems from October to 
December 1990, the veteran's general physical examination, to 
include neurological examination, was WNL.  There was no 
significant evidence of any major organic brain syndrome.  No 
medical problems were encountered.  In February 1991, he was 
seen for a yellow productive cough among other symptoms.  The 
ears were normal.  The nose was congested.  The neck was 
termed supple.  The chest was described as clear to 
percussion and auscultation.  An upper respiratory infection 
(URI) was assessed.  

In June 1991, the veteran presented with neck pain that 
radiated up through his head.  He stated that his neck hurt 
when he lifted his head up.  He denied any trauma to his neck 
or back.  He reported having had this problem for a month.  
The physical examination revealed no sign or symptom of 
deformity.  There was full range of motion of the neck.  
Tenderness to palpation was elicited, with discoloration.  
Muscle strength was termed 5/5 and good.  The assessment was 
a normal neck examination with pain due to an unknown cause.  
Later in June he was observed to have had severe muscles 
spasms of the neck the previous night.  Increased range of 
motion and decreased pain were recorded.  The neck was termed 
supple.  Resolving muscle spasm was assessed.  

In August 1991, the veteran complained of neck pain, 
vomiting, dizziness and headaches.  Physical examination of 
the neck was unremarkable.  It was noted that the chest was 
clear to percussion and auscultation.  Dehydration was 
assessed.  He later complained of headaches, ear fullness and 
throat pain.  The ear canals were shown to be clear.  The 
tympanic membranes were dull and appeared injected but did 
not bulge.  The neck was supple with no adenopathy.  The 
throat was described as scratchy.  The lungs were clear to 
auscultation.  The nose was congested.  The skin was clear 
with no sign of allergy.  Viral syndrome with URI and 
bilateral otitis media was assessed.  Antibiotics were 
prescribed.  The next day's follow-up report indicated that 
he felt much better.  The tympanic membranes were less 
injected.  The left ear was termed normal and the right ear 
was less injected with no bulging.  The neck was the same.  
The throat reportedly looked better.  The lungs were the 
same.  The nose was clear.  The assessment was viral syndrome 
resolved and bilateral otitis media was much improved.  

In September 1991, the veteran was seen after awakening with 
an elevated temperature and headache.  He also had a runny 
nose, was coughing and complained of pressure in his ears.  
The nasal mucosa were shown to be erythematous and moist.  
The ears were termed "OK."  The throat was injected with a 
small solitary sore in the posterior palate.  The anterior 
glands of the neck were enlarged and tender.  The neck was 
supple.  The lungs were termed "OK."  The skin was shown to 
be normal.  A viral URI was assessed.  In November 1991, a 
follow-up report showed that the URI was resolved and the 
neck pain was gone.  In February 1992, he suffered from an 
episode of seizures that involved a fall.  He had been asleep 
in an upper bunk when it was noticed he started shaking and 
his legs twitched.  On attempting to awaken him, he rolled 
out of his bunk and fell about 5 feet to the floor.  He was 
initially unresponsive and then arousable but incoherent.  
Over the next 1 1/2 hours, sensorium gradually cleared and 
orientation improved.  He had amnesia for all events over the 
previous 3 days.  He had been found on the scene on his left 
side with a laceration on his left forehead and drooling but 
without emesis.  He was initially arousable to pain and the 
shouting of his name.  There also was a small laceration on 
his tongue.  The examined cranial nerves were intact.  The 
neck was supple.  No neck pain was indicated.  Motor status 
was normal for the upper and lower extremities.  There was 
mild nystagmus to all extremes of gaze.  He was hospitalized 
for this seizure activity and prescribed with Phenobarbital.  
History was recorded of febrile seizures as a child.  His 
state as to falling out of his bunk was described as 
myoclonic activity accompanied by loss of consciousness, 
unresponsiveness, frothing at the mouth, tongue laceration, 
postictal confusion and lethargy.  He reportedly showed 
hyperreflexia.  An audiogram reportedly was WNL.  The final 
diagnosis was in terms of a resolved postictal state without 
having suffered any recurrent seizure activity.  

A medical board report in March 1992 showed that there was no 
weakness of the jaw, face, palate, neck or tongue.  Gait, 
station, strength, coordination, motor function, sensory 
function, and deep tendon reflexes were all WNL.  A seizure 
disorder was diagnosed.  In April 1992, nystagmus in straight 
gaze, increased in lateral gaze, secondary to a seizure was 
assessed.  Later in April 1992, the veteran complained of 
increased tiredness and light headedness when standing up.  
Since taking Phenobarbital, he had had difficulty fixing his 
gaze on one spot.  He had had no seizures since February 
1992.  The physical examination revealed that the ears were 
clear.  The lungs were clear to percussion and auscultation.  
Cranial nerves II to XII were intact.  No tremor was seen.  
Possible mild Phenobarbital toxicity was assessed.  Follow-up 
clinical reports in August 1992 showed that he remained 
asymptomatic.  A seizure disorder on Phenobarbital was 
assessed.  

On a VA neurological examination in December 1992, the 
veteran reported seizure activity during active service 
reportedly followed by a normal EEG and no further seizures.  
He complained of chronic headaches in a band-like 
distribution and posterior neck discomfort.  He was described 
as normocephalic and atraumatic.  The neck was supple without 
adenopathy or bruits.  Cranial nerves II through XII were 
intact.  Motor was 5/5.  Sensation was intact.  Reflexes were 
termed 2+ throughout.  Toes were downgoing.  Parietal lobe 
screening was negative.  Cerebellar function revealed normal 
rapid alternating movements and normal gait.  The examiner 
stated that the veteran had a presumed idiopathic seizure 
disorder, well controlled on Phenobarbital.  Other diagnoses 
included headaches that were musculoskeletal in nature and 
complaints of poor memory and irritability.  The examiner 
stated that this was possibly related in some way to a closed 
head injury in 1992 but she really did not think that this 
was so.  Looking back at the records, he was described by a 
neurologist as having a learning disorder in 1975.  He was 
under a significant amount of stress related to financial 
difficulties.  This was described as possibly playing a role 
in generating some of these symptoms.  It also was stated 
that, if he had not had a repeat computerized axial 
tomographic (CT) scan of the brain as a follow-up to his 
evaluation in 1975, the VA Neurology Seizure Clinic might 
consider repeating a neuroradiologic study of the head, such 
as a magnetic resonance imaging (MRI) scan of the brain.  

On a VA orthopedic examination for the feet in December 1992, 
the veteran gave a history of inservice toes fractures of 
both feet that healed uneventfully and a fungus infection of 
the feet contracted while he was on active duty that was 
chronic and which he was always treating.  He reportedly used 
over-the-counter topical medications that provided mild 
temporary relief.  While this did not keep him from work or 
have a significant impact on his life, he was always aware of 
it and viewed it as a nuisance.  On the objective 
examination, he could toe and heel walk normally.  The nails 
were clear.  There was mild interdigital scaling with 
maceration, bilaterally.  There was mild exfoliative 
dermatitis in a moccasin distribution, bilaterally.  The 
diagnoses included mild, chronic tinea pedis, bilaterally.  

On a VA audiological examination in December 1992, the 
veteran complained of hearing loss in both ears that was 
progressively worse.  The objective findings included normal 
auricles, external canals, tympanic membranes, and tympani.  
There was no active ear disease.  There was no infectious 
disease of the middle or inner ear.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
15
LEFT
5
5
10
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
Average decibel losses from the specified pure tone 
thresholds were 6 on the right and 11 on the left.  Hearing 
was termed WNL bilaterally.  He did report constant tinnitus.  

On a VA general medical examination in December 1992, the 
veteran was shown to be 5 feet, 10 inches tall and to weigh 
220 pounds.  He was described as having a heavy build.  
Carriage, posture and gait were normal.  His skin was clear 
(but see feet, above).  His head, face and neck were 
described as normocephalic and atraumatic.  His face was 
clear.  His neck was supple, with normal range of motion.  
His nose was clear.  The lungs were clear to auscultation and 
percussion.  The shape of the chest was normal.  No hernia 
was palpable and the genitourinary system (kidneys, bladder, 
prostate, penis and appendages) were shown to be normal.  The 
testes were normal.  No pertinent diagnosis was entered.  

On a VA orthopedic examination in December 1992, the veteran 
gave a history of right knee soreness beginning in 1990, a 
later left ankle injury with pain after he kicked his foot 
against a blunt object, and the onset of back and neck pain, 
stiffness and discomfort in 1992.  He was employed as an 
electronics technician.  He complained of minor difficulties 
with knee, ankle, back and neck discomfort for which he took 
salicylates.  He wore no orthopedic appliance.  He had no 
symptoms of neuropathy affecting the extremities.  The 
objective findings showed that he had no lower extremity 
atrophy.  Both knees extended to 0 degrees and flexed to 130 
degrees, with sound ligamentous support and intact cruciate 
ligaments.  Both ankles dorsiflexed to 5 degrees and plantar 
flexed to 45 degrees.  Ligamentous support of the ankles was 
sound.  The lumbosacral spine showed a normal curvature with 
good range of motion.  Lateral flexion was to 40 degrees, 
bilaterally.  Forward flexion was to 90 degrees.  Heel and 
toe standing was termed satisfactory.  Reflexes of the knees 
and ankles were intact, equal and normal, at 1+.  There was 
no lower extremity sensory impairment.  There was no 
detectable weakness of the knee extensors, ankle dorsiflexors 
or great toe dorsiflexors.  The cervical spine showed a 
complete range of motion, with forward flexion to 70 degrees, 
backward extension to 60 degrees, and rotation to 75 degrees, 
bilaterally.  Reflexes of the wrist and elbow extensors were 
normal.  Strength of the elbow flexors and extensors and 
wrist dorsiflexors and palmar flexors was described as 
satisfactory and equal. There was no upper extremity sensory 
impairment.  X-ray examinations of the knees, ankles, 
lumbosacral and cervical spine showed anatomical alignment, 
no fractures or dislocations, no significant joint space 
narrowing.  The diagnostic impressions included right knee 
pain of undetermined etiology, bilateral ankle pain of 
undetermined etiology, lumbosacral discomfort without injury, 
history or clinical evidence to suggest any lower extremity 
neuropathy, cervical discomfort and stiffness not associated 
historically or clinically with any upper extremity 
neuropathy.  

The veteran was hospitalized by VA in December 1993 just 
after having a grand mal seizure at work.  He was found 
postictal upon admission.  He had retrograde amnesia 
regarding the seizure.  He stated that he had had a seizure 
disorder since he was 10 years old.  The etiology of the 
seizure disorder reportedly was unknown after a neurologic 
work-up.  There was no history of head trauma.  The physical 
examination revealed that his neurologic status was nonfocal.  
Tympanic membranes were normal.  The neck was termed supple, 
without bruit.  The lungs were clear.  There was no calf 
tenderness or pedal edema.  Seizure was diagnosed.  

VA clinical records show that the veteran was hospitalized in 
July 1994.  A long history of seizures was detailed.  An MRI 
prior to admission had revealed a large cystic posterior 
fossa mass.  He denied any neurologic symptoms except for a 
gradually worsening intention tremor that hampered fine motor 
control.  Cranial nerves II to XII were grossly normal.  He 
was awake, alert, and oriented to time, person, place and 
situation, and fluent.  Cerebellar testing was normal to 
finger-to-nose, rapid alternating motions and heel-to-toe 
walking.  Gait was stable.  Romberg was negative and 
proprioception was normal.  Deep tendon reflexes were 3+ 
throughout with the exception of 2+ bilateral brachial 
radialis jerks.  Plantar reflexes were downgoing, 
bilaterally.  Hoffmann's and pectoralis jerks were negative, 
respectively.  He underwent an uncomplicated suboccipital 
craniectomy for excision of his posterior fossa astrocytoma.  
His postoperative course was termed uncomplicated except for 
unsteadiness on his feet, which appeared to be waning.  His 
left lateral gaze nystagmus remained.  Right lateral gaze 
nystagmus resolved.  2 days following surgery, a CT of the 
head revealed mild ventriculomegaly and mild mass effect on 
the fourth ventricle.  He was to avoid lifting and stooping.  

During the August 1994 hearing, the veteran testified that, 
in May 1994, a benign brain tumor was discovered on an MRI of 
the brain taken to evaluate his seizure disorder.  When the 
tumor was surgically treated, he stated that the doctors 
indicated a less than 2 percent chance that it was related to 
his seizure disorder.  This reportedly was because the 
seizures were general and the tumor affected only a small 
part of the brain.  He asserted that cervical spine pain was 
associated with the brain tumor surgery.  He recalled that 
the cervical spine pain had been continuous since active 
service.  He stated that he injured his left ankle and right 
knee during active service.  He reportedly continued to have 
right knee problems with giving way.  After walking, it 
reportedly felt painful and hot.  He testified that he wore a 
knee brace when he exercised like playing basketball with his 
children.  He recalled injuring his back when he was carrying 
a 350-pound object up a ladder by himself during active 
service.  He went to sick bay and was placed on light duty 
for a few days.  He reportedly continued to get back pain 
every once in a while, especially in cold weather.  He also 
experienced imbalance when he got up due to his back problem.  
His wife testified that he would lay in bed and scream in 
pain from his cervical spine.  He indicated that he had 
trouble bending and lifting due to back problems.  He 
testified that he suffered lung and nose problems from 
inhaling jet fumes while he was stationed on an aircraft 
carrier during active service.  He described difficulty 
breathing when doing anything strenuous and nasal congestion.  
He testified that he lost his hearing due to noise exposure 
on the flight line.  He reportedly could not distinguish 
voices when he heard more than one person talking.  He 
described developing athlete's foot during active service 
with cracking, drying and bleeding.  He was given medication 
for his feet during active service.  When he worked all the 
time and had to wear shoes, his feet would bleed.  Since he 
stopped working and just wore sandals and thongs, his feet 
were dry and cracked, but not bleeding.  He testified that he 
fell working on an antenna during active service, causing him 
to do the "splits" and apparently hurt his groin.  When he 
spread his legs he felt a pulling sensation in his groin.  He 
reportedly experienced groin pain.  His skin condition also 
affected the groin with the skin peeling.  His wife testified 
that he had developed neck pain during active service and, 
when his neck was examined for this, the brain tumor was 
detected.  He testified that he had been unable to sleep on a 
pillow due to neck pain until he had the surgery for the 
brain tumor.  He stated that his skin itched all the time.  
He related that his skin symptoms were worse in hot weather 
when he sweated.  

The veteran was hospitalized by VA in September 1994 for a 
ventriculoperitoneal shunt because of hydrocephalus.  He 
reportedly had suffered hydrocephalus prior to resection of 
his brain tumor.  He complained of memory loss, ataxic gait, 
urinary incontinence and headaches.  There was continuing 
nystagmus to right lateral gaze.  Dysmetria on the left 
continued and he exhibited poor tandem gait.  An 
uncomplicated ventriculoperitoneal shunt was performed.  On 
the third postoperative day, he experienced two grand mal 
type seizures.  He was taking Dilantin.  A CT scan revealed 
that the ventricular size was unchanged from pre-shunt and 
pre-tumor resection size.  

A VA neurosurgeon reported in October 1994 that the veteran 
was being followed for residuals of surgery for removal of a 
benign, very slow growing, posterior fossa brain tumor.  It 
was called "Juvenile Pilocystic Astrocytoma."  It 
reportedly was typical that these lesions were present for 
many years before they reached sufficient size to cause 
symptoms.  

On a VA examination in December 1994, history was recorded 
that the veteran suffered a grand mal seizure during active 
service in March 1992 and fell out of his bunk.  He stated 
that he had had seizures up to age 7, but only with a fever, 
or febrile seizures.  The inservice seizure required 
treatment with anti-convulsive medication.  Even then, he 
suffered petit mal seizures.  He developed more frequent 
seizures and constant headaches by June 1993.  In December 
1993, he experienced his first grand mal seizure since active 
service, as witnessed by his wife.  In April 1994, he had 
another grand mal seizure and another one in June 1994.  When 
it was realized that he had never had an MRI of the brain, 
one was conducted and revealed the brain tumor.  Since the 
surgical resection of the tumor, he had had 3 or 4 grand mal 
seizures.  His headaches were less frequent and more easily 
relieved by 1 or 2 aspirin.  The performance of the 
ventriculoperitoneal shunt in September 1994 was noted.  He 
had constant tinnitus and complained of not being able to 
hear conversation if there were background noise.  He had 
fractured his nose three times and had had sinus trouble 
since then.  Over the previous three months, his nose 
reportedly had run a lot; he sneezed a lot; and had some 
blood in his nose.  He was not aware of having allergic 
rhinitis or hayfever.  The throat and neck were termed 
negative.  His respiratory status was expressed as his having 
had pneumonia once as a child.  For the previous 3 weeks he 
had noticed a nonitching, deep pigmented type rash on his 
left shoulder.  He stated that for a number of years, and 
once every three months, the skin on his penis and scrotum 
would get very dry and peel out, leaving a sort of red rare 
skin underneath that itched a lot.  This reportedly had 
occurred since he had been on active service and he had 
received no treatment for it.  His penile skin condition was 
termed very compatible with his wife's history of yeast 
infection.  

The physical examination revealed scattered, small, very 
finely scaly rash over  the shoulders and upper back with 
slightly less pigmentation than the surrounding area.  This 
was compatible with tinea versicolor.  There was an inverted 
hockey stick shaped healed scar of the left posterior neck up 
into the left occipital scalp and down towards the direction 
of the left ear.  There was anesthesia to touch distal to 
this scar.  There was bilateral terminal nystagmus, more 
marked on the left than the right.  The return of right 
nystagmus was related to the probability that his 
ventriculoperitoneal shunt had to be revised.  The ear canals 
and drums were clear.  The nasal mucosa was not remarkable or 
diagnostic.  The posterior pharynx was clear.  There was 
essentially normal range of motion of the head and neck, with 
no nodes or masses.  The breath sounds were clear.  No 
abnormal chest sounds were heard.  Respiratory excursion was 
within a normal range of expansion and expiration.  There was 
a healed mid-line epigastric surgical scar that was from the 
ventriculoperitoneal shunt.  There were no genital masses 
palpable and no direct inguinal hernias.  Just above the 
approximately mid-inguinal ligament areas, bilaterally, there 
was a somewhat exaggerated impulse felt and tenderness upon 
his increasing the intra-abdominal pressure with a cough.  He 
had noted for some period of time that in particular efforts 
of heavy lifting or such that he would get some brief pains 
in these areas.  The findings were described as possibly 
early direct bilateral inguinal hernias.  There was a grossly 
negative examination of the spine.  Knee jerks were 2 1/2 to 
3+ and equal.  The cranial nerves were intact.  He could not 
tandem walk without losing his balance.  He could walk on his 
heels and separately walk on his toes.  He had an 
intermediate type tremor of his hand if he tried to write or 
do some fine task without strong support of his hand or 
forearm by pushing against a solid object.  The diagnoses 
were left cerebellar polycystic astrocytoma, status post 
resection, hydrocephalus, status post ventriculoperitoneal 
shunt, seizure activity, petit mal and grand mal, bilateral 
high frequency hearing deficit with constant tinnitus, tinea 
versicolor, and possible early bilateral direct inguinal 
hernias.  He was able to sit, stand and walk.  At times he 
might be bothered by ataxia.  Strength was termed good.  He 
could lift, carry and handle objects.  Writing and fine work 
would present a fair amount of difficulty due to intention 
tremor that he could control to some degree if he placed his 
hands and forearms on a solid object and pressed down real 
hard.  

VA outpatient treatment records show that the veteran was 
seen for complaints of groin pain in January 1995.  The pain 
got worse as the day wore on, with an inability to walk.  
Occasional difficulty urinating was noted.  The groin pain 
reportedly had been recurring off and on for 3-4 years.  
There was no evidence of inguinal hernia.  

On a VA examination of the brain in November 1996, history 
was recorded that the veteran had developed headaches and 
eventually a brain tumor was detected.  Following resection, 
the tumor did not renew but his Sylvian aqueduct was blocked 
and he developed hydrocephalus.  A shunt had been provided 
that had to be checked periodically.  The history and other 
details of his seizures were provided.  His neurological 
examination was completely normal.  Cranial nerves, motor 
function, sensory function and reflex examination were 
completely normal.  The diagnoses included status post 
surgery for brain tumor with shunt.  The shunt was palpated 
under the skin and found to be in good functional order.  

On a VA examination of the joints in November 1996, the 
veteran indicated that he had neck symptoms since his tumor 
had become symptomatic.  Pain in the upper neck and in the 
back of the head was described.  He stated that the pain was 
there all the time and he had learned to ignore it.  He 
reportedly had full range of motion of the neck but the 
extremes of movement seemed to aggravate pain in the cervico-
occipital region.  He also stated that his left ankle had 
been fractured in boot camp and treated in a cast.  He stated 
that he got over the injury and it did not hurt or bother 
him, or swell.  He recalled that he had injured his low back 
in the course of lifting and storing meat in a locker during 
active service.  His back continued to hurt if he lifted 
something very heavy, especially if he lifted it without 
bending his knees.  His right knee reportedly became a 
problem when he was running around a track and hit his knee 
against the bleachers.  He stated that the knee no longer 
bothered him.  On the physical examination, the left ankle 
showed no deformity, limitation of motion or swelling.  The 
low back showed full range of motion.  Straight leg raising 
caused some discomfort at 75 degrees, bilaterally.  Deep 
tendon reflexes in the lower extremities were symmetrical, 
active and without toe extensor weakness.  The hips were 
termed supple.  The right knee showed normal alignment 
without swelling, ligamentous instability, instability of the 
patella, or any other abnormality.  He reportedly did not 
appear to have any notable or disabling condition of the left 
ankle, right knee or low back.  He did not appear to have a 
primary neck disorder.  His neck symptoms were described as 
part of the symptomatology of the occipital brain tumor and 
surgery.  X-rays of the left ankle, were normal with no 
residual fracture deformity appreciated.  Cervical spine X-
rays showed no abnormality.  X-ray examination showed that 
the lumbar spine appeared normal.  

On a VA examination of the skin and lungs in November 1996, 
the veteran stated that he developed tinea pedis (athlete's 
foot) during active service, in the early 1990's.  He claims 
that he had had intermittent problems with his feet ever 
since with scaling between the toes and on the bottoms and 
sides of his feet.  He reportedly had minimal respiratory 
complaints but did state that he got short of breath if he 
heavily exerted himself, as by heavy lifting and climbing 
stairs.  He reportedly denied chronic shortness of breath or 
cough.  He reported claimed respiratory problems because of 
his inservice experience of being stationed aboard an 
aircraft carrier and having to inhale jet fumes all the time.  
He had been given an anti-fungal powder for tinea pedis.  The 
physical examination showed that his lungs were clear to 
auscultation.  No rales were heard.  The feet revealed 
scaling in the interdigital areas as well as on the plantar 
and lateral surfaces.  The lesions were minimal and 
apparently responding to treatment.  X-ray examination of the 
chest revealed that the cardiomediastinal silhouette and hila 
were WNL.  The lungs and pleural spaces were clear.  The bony 
thorax appeared normal.  Pulmonary function testing revealed 
that spirometry was WNL with no significant bronchodilator 
response.  The final diagnoses were tinea pedis with minimal 
symptoms and a pulmonary complaint of shortness of breath on 
heavy exertion with the lungs clinically normal.  It was 
stated that he was being treated with anti-fungal powder and 
the lesions appeared to be responding to treatment.  It also 
was stated that no specific pulmonary diagnosis could be made 
on the basis of the negative findings.  

VA clinical records dated in November 1996 included MRI 
findings of a contrasting and cystic lesion, probably a 
higher grade glioma, in the right frontal lobe.  An EEG 
showed a delta focus in the same location.  Possible 
neurosurgery was planned.  

The veteran was hospitalized by VA in November and December 
1996 for continued seizures and black-outs.  History was 
recorded that he experienced his first seizure during active 
service, about three years previously.  He continued to have 
generalized tonic-clonic and complex partial seizures despite 
anti-convulsive medication.  The history of brain tumor 
resection was noted.  The physical examination revealed that 
the neck was supple.  He was noted to be status post left 
posterior craniotomy with ventriculoperitoneal shunt 
possible, with some right horizontal nystagmus.  The lungs 
were clear throughout.  The extremities showed no edema or 
clubbing.  Motor status was termed 5/5.  Sensory and gait 
examinations were normal for the lower extremities and spine.  
He underwent an MRI which revealed a new central nervous 
system lesion in the right frontal lobe.  The lesion was 
first thought to be most likely a primary astrocytoma with 
cystic changes and did enhance with contrast.  It was noted 
that there had been no evidence of this lesion on the 1994 
MRI.  A neurosurgical consultation with review of films with 
neuroradiology resulted in the conclusion that the lesion was 
most likely consistent with a post-traumatic lesion or an 
infarction because of the lack of mass effect or cerebral 
edema.  It was unclear whether the lesion represented a 
growing tumor or a post-traumatic lesion or infarction.  The 
final diagnoses were right frontal lobe lesion-tumor versus 
post-traumatic lesion or infarction, history of cerebellar 
astrocytoma, status post resection, and seizure disorder.  

In December 1996, a VA physician who was an acting chief of 
the neurology service stated that he had treated the veteran 
in the hospital for complex partial seizures.  He was being 
evaluated for a frontal lobe lesion that appeared to be 
recurrent brain tumor that may require another brain surgery 
in the near future.  

A clinical addendum to the November 1996 VA neurologic 
examination, dated in January 1997, was in response to the 
RO's inquiry of whether the veteran's brain tumor was related 
to his seizure disorder.  The neurologist stated that 
seizures do not go with brain tumor but, in the case of a 
brain tumor, seizures are quite often seen.  This is 
regardless of whether the tumor is slow growing or fast 
growing.  It depends on the location.  If the tumor was close 
to an irritable tissue, then seizures could result.  It 
reportedly was quite possible that the veteran's seizures 
were associated with his tumor regardless of whether it was 
operated successfully or not.  As a matter of fact, the 
neurologist stated, an operation often left scar tissue which 
again may be close to an irritable normal tissue and seizures 
may result.  This was not known, for sure.  However, the 
neurologist stated that, based on medical practice and 
grounds, it was quite often seen that, in the case of tumor, 
and even after surgery, seizures were related to the tumor 
and the operation.  This was the best answer that the 
neurologist stated that he could give.  

A VA neurology chief reported in April 1997 that the veteran 
had uncontrolled complex partial seizures as well as amnestic 
spells during which he might wander away from home.  The 
brain tumor surgery in 1994 was noted.  Another brain lesion 
that appeared to represent an unusual cerebrovascular 
accident was recorded.  Along with these changes, he 
reportedly had worsened control over his epilepsy, memory 
difficulty, behavioral changes and severe headaches.  

VA outpatient treatment records show, in November 1997, that 
the veteran was being followed for a seizure disorder and 
behavioral difficulties associated with his cerebellar tumor 
removed in 1994 and his large frontal lobe cerebrovascular 
accident in 1996.  He reportedly always had a combination of 
psychiatric and neurologic problems.  

In November 1997, the same VA neurologist who made the 
December 1996 statement, above, reported that the veteran had 
complex partial and generalized tonic-clonic seizures since 
surgery for a cerebellar tumor in 1994.  In 1996, the veteran 
reportedly had a large stroke involving his frontal lobe 
which had affected his judgment and worsened his seizure 
control.  He also had fugue (blackout) states in which he 
wandered from home unexpectedly.  He had had impulse control 
problems since the stroke.  

During VA hospitalization in December 1997, the veteran 
showed a slight intention tremor in the upper extremities.  
He also had a severely compromised tandem gait.  The surgery 
for his brain tumor was noted to have been at the base of the 
skull and possibly had had some adverse effect on his 
cerebellar function.  The final diagnoses included status 
post brain tumor removal and refractory seizure disorder.  

A VA examination for epilepsy in February 1999 recounted the 
veteran's history of seizures since active service in the 
early 1990's.  The cerebellar tumor surgery thereafter was 
noted.  The neurological examination was described as 
completely normal.  Balance was termed good.  He had a good 
and well balanced gait.  The cranial nerve examination was 
completely normal.  The shunt was palpated and appeared to be 
functioning.  Neck palpation was termed supple and the 
thyroid gland was not enlarged.  The motor examination showed 
good strength, good range of motion and good muscular 
consistency.  No motor abnormality was found.  The 
coordination test was well performed.  No sensory deficit was 
found.  Reflex responses were symmetrical and physiologically 
somewhat hyperactive.  The diagnostic impressions were status 
post surgery for cerebellar tumor, uncontrolled seizure 
disorder, major motor type, uncontrolled minor motor seizure 
disorder of the partial complex type, and dyscontrol 
syndrome.  The examiner commented that dyscontrol syndrome 
might be associated with the veteran's seizure disorder and 
his seizure disorder was residual to his brain problem and 
appeared to be poorly controlled.  

A VA computerized axial tomogram of the head in March 1999 
was associated with the veteran's history of headaches for a 
year.  It was noted that he was status post left occipital 
craniectomy.  There was no evidence of recurrent tumor.  The 
impressions were no evidence of acute bleed or recurrent 
tumor and an unchanged appearance of the brain and skull 
since a prior study in November 1998.  

Legal Criteria

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well grounded claim; that is, one which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Dixon v. Derwinski, 3 
Vet. App. 261, 262 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability, objective evidence of the incurrence or 
aggravation of a disease or injury during service, and a 
nexus between the in-service injury or disease and the 
current disability.  That means that for a well-grounded 
claim for service connection, there must be a current 
disability, disease or injury during service, and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131.  Where a veteran has served for 90 days or more during 
a period of war or following peacetime service on or after 
January 1, 1947, and a sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Furthermore, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A determination that a disorder existed prior to entry into 
service will be based on thorough analysis of the evidence of 
record, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  

Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted service; (2) evidence showing an 
increase in disability during service sufficient to raise a 
presumption of aggravation of the disability; and (3) an 
absence of clear and unmistakable evidence to rebut the 
presumption of aggravation which may include evidence showing 
that the increase in severity was due to the natural progress 
of the disability.  38 C.F.R. § 3.306(b).  Concerning item 
(1), a disorder may be shown to have preexisted service if it 
is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1999).  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385.  

With regard to establishing a well-grounded claim for service 
connection based on aggravation of a preexisting disease, 
evidence sufficient to raise a presumption of aggravation by 
showing that the preexisting disease underwent an increase in 
severity during service is the equivalent of establishing a 
well-grounded claim for service connection based on 
aggravation.  38 C.F.R. § 3.306; see Routen v. West, 142 F.3d 
1434, 1440 (Fed.Cir. 1998) ("The presumption affords a party, 
for whose benefit the presumption runs, the luxury of not 
having to produce specific evidence to establish the point at 
issue.  When the predicate evidence is established that 
triggers the presumption, the further evidentiary gap is 
filled by presumption.").  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

Analysis

Service Connection, Brain Tumor

The Board finds that the veteran's claim for service 
connection for a brain tumor is well grounded because 
plausible medical evidence has been received that his seizure 
disorder, which was aggravated by active service, has been a 
manifestation of the underlying brain tumor, now in 
postoperative status.  

The preservice and service medical evidence contained no 
finding of a brain tumor, per se, but did catalog a seizure 
disorder.  Service connection has been granted for the 
seizure disorder, by way of aggravation.  The post-service 
clinical evidence shows continuing manifestations of the 
seizure disorder without any immediate, direct evidence of a 
brain tumor.  Because of ongoing seizure activity, he 
underwent the MRI of the brain in July 1994 that revealed a 
posterior fossa astrocytoma.  This was resected successfully, 
and found to be benign.  Its main characteristics apparently 
were an intention tremor and lateral gaze nystagmus, although 
the latter has been attributed to anticonvulsive medication, 
as well, and was noted during active service.  

In December 1994, history was recorded of increasingly 
frequent seizure activity leading up to the MRI detection of 
the brain tumor.  The medical evidence showed a very slow 
growing, benign "juvenile pilocystic astrocytoma" that 
typically exists for many years before it grows large enough 
to cause symptoms.  This would indicate that the brain tumor 
preexisted active service in the early 1990's.  Then, a VA 
neurologist reported that seizures were often seen in the 
case of a brain tumor.  While the veteran had testified that 
doctors gave only a 2 percent chance that his brain tumor had 
caused his seizures, because his seizures were general and 
the tumor had affected only a small part of his brain, the VA 
neurologist, in a much more specific and direct medical 
statement, presented that it was quite possible that his 
seizures were related to his brain tumor, irrespective of 
successful surgical treatment.  In view of this medical 
evidence, the Board finds that it is as likely as not that 
the seizures were manifestations of the brain tumor even 
before service, and that a worsening in the underlying 
severity of the brain tumor as likely as not explains why the 
seizure disorder underwent a pathological increase during 
active service.  In other words, resolving all reasonable 
doubt in favor of the veteran, the medical evidence supports 
a finding of a pathological increase in the preexisting brain 
tumor during active service that warrants service connection 
by way of aggravation.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection, Cervical Spine Disorder

The service medical records show that the veteran 
spontaneously developed neck pain and muscle spasms without 
obvious cause, such as injury, in June 1991.  There was no 
objective evidence of neck dysfunction in August 1991 when he 
complained of neck pain.  The physical examination of the 
neck was unremarkable.  A follow-up report indicated no 
ongoing complaint regarding the neck.  Glands in the neck 
were enlarged in September 1991 not because of any neck 
injury or disease, but because of an URI.  A follow-up report 
showed that they remitted.  Following the fall from his 
seizure in February 1992, he had no neck complaints and no 
neck disorder was shown.  The medical board report showed 
that the neck was normal.  He complained of posterior neck 
discomfort again in December 1992, but the physical 
examination of the neck was essentially normal.  Cervical 
spine discomfort and stiffness without upper extremity 
neuropathy was diagnosed, but the physical examination did 
not elicit any sign of discomfort and range of motion, along 
with all other appropriate clinical studies, was normal.  
When he was treated after a seizure in December 1993, he 
presented no neck complaints, and the neck examination was 
unremarkable.  There was no sign or symptom of cervical spine 
dysfunction reported during hospitalization for his brain 
tumor surgery in 1994, and VA examinations in 1994 revealed 
no sign or symptom of any cervical spine abnormality.  The 
veteran had no cervical spine complaints on those 
examinations.  

The veteran again complained of cervical spine pain in 1996 
and stated that he had had neck symptoms since his brain 
tumor surgery in 1994.  Although there was neck discomfort on 
the extremes of motion, the examiner found no primary neck 
disorder and the neck symptoms were described as part of the 
symptomatology from the brain surgery.  Cervical spine X-ray 
was normal.  During the period beginning with VA 
hospitalization in November and December 1996 up to and 
including the VA examination in February 1999, there has been 
no complaint, finding or diagnosis of any cervical spine 
abnormality.  The cervical spine examinations have been 
normal.  

In view of the complete evidence, it is shown that no chronic 
cervical spine disability was present during active service.  
The adverse cervical spine symptomatology therein resolved 
completely, without residual disability shown.  Following 
service, there were complaints of cervical spine pain from 
time to time without corresponding objective evidence of any 
disability.  Even the notation of pain on the extremes of 
cervical spine motion in November 1996 was associated with 
the examiner's conclusion that there was no primary neck 
disorder present.  Since that time, the cervical spine has 
been completely asymptomatic, with no objective evidence of 
any abnormality.  In light of this evidence, the Board can 
only conclude that no chronic cervical spine disability is 
shown to be present.  In the absence of current disability, 
the claim for service connection cannot be considered well 
grounded, and must be denied.  

The Board notes the veteran's testimony that a cervical spine 
disability resulted from his brain tumor surgery and that he 
had had cervical spine pain since active service and his 
wife's testimony as to cervical spine pain since active 
service and that he was unable to sleep on a pillow due to 
neck pain prior to his brain tumor surgery.  However, they 
are not competent to establish the presence of cervical spine 
pathology currently, nor can they provide a competent medical 
opinion concerning the nexus between a current neck 
disability and service or the veteran's asserted history of 
neck discomfort since service.  Savage v. Gober, 10 Vet. App. 
488 (1997); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Service Connection, Low Back Disorder

The service medical records show that the veteran had no 
complaint, finding or diagnosis of any low back disorder.  
His first low back symptomatology was reported on the VA 
examination in December 1992 very briefly as back pain.  No 
abnormality of the lumbosacral spine was detected.  X-ray 
examination was normal.  The diagnostic impression was 
lumbosacral spine discomfort without injury, history or 
clinical evidence to suggest any lower extremity neuropathy, 
but there had been no objective indication of any discomfort 
on the physical examination.  The veteran's 1994 testimony of 
an inservice low back injury from lifting a heavy load on a 
ladder in the course of his inservice duties is accepted as 
credible for purposes of determining whether the claim is 
well grounded.  However, continuing back pain since that 
incident although subjectively related, was not clinically 
confirmed.  Back pain on lifting was reported on the VA 
examination in November 1996 and straight leg raising did 
produce pain at 75 degrees, but the X-ray examination of the 
lumbar spine was normal.  There has been no subsequent 
complaint, finding or diagnosis of any low back abnormality.  

In light of the complete evidence of record, there is no 
service medical record indication of any chronic low back 
abnormality.  There is no subsequent medical evidence of any 
residual from a low back injury.  The last indication of any 
possible low back abnormality was pain elicited on straight 
leg raising in November 1996.  Even at that time, X-ray 
examination was pertinently normal, and the subsequently 
dated clinical records show no current lumbosacral spine 
disorder.  In the absence of a current disability, the claim 
for service connection cannot be considered well grounded and 
must be denied.  

Service Connection, Left Ankle Sprain Residuals

The service medical records do show that the veteran was 
experiencing left ankle pain in May 1990, apparently related 
to wearing a left knee brace, and was treated for left ankle 
sprain manifested by swelling and tenderness to palpation.  
Nevertheless, X-ray examination revealed no left ankle 
abnormality.  General motor and neurologic status for the 
lower extremities was subsequently shown to be unremarkable.  
The general physical examination of the lower extremities on 
the medical board report revealed no left ankle abnormality.  
VA orthopedic and neurologic examinations of the lower 
extremities and feet in December 1992 showed the history of a 
left ankle injury during active service followed by pain.  
Range of motion, ligamentous support, standing function, 
reflexes, and sensation of the ankles were unremarkable.  
Bilateral ankle pain of unknown etiology was diagnosed, but 
without any objective findings of any left ankle disablement.  
The historical reference to inservice left ankle fracture and 
casting on the VA examination was not confirmed in the 
pertinent service medical records.  No objective evidence of 
left ankle fracture or residuals has been shown.  
Additionally, the veteran stated on the VA examination in 
November 1996 that the left ankle "healed" and was without 
any problem, such as pain or swelling.  The physical 
examination showed that the left ankle was normal.  The 
examiner stated that the veteran had no notable or disabling 
condition of the left ankle.  X-ray was normal.  No left 
ankle disability has been shown subsequently.  

In light of the complete medical evidence, the left ankle 
symptoms during active service did not include a fracture, 
and resolved completely without residual disability shown.  
No chronic left ankle disability was shown during active 
service.  Subsequently, there has only been a subjective 
description of left ankle pain in December 1992 without 
objective indication of any abnormality.  The left ankle was 
shown to be completely normal in 1996, and no subsequent left 
ankle abnormality has been detected.  In the absence of any 
current left ankle disability, the claim for service 
connection is not well grounded and must be denied.  

Service Connection, Right Knee Disorder

The service medical records show that the veteran reported 
bilateral knee pain after running in April 1990, but findings 
related to the left knee only.  Nevertheless, bilateral knee 
tendonitis and ligamentitis were diagnosed.  In May 1990 
thickening of the right prepatellar bursa was shown.  Right 
prepatellar bursitis was diagnosed.  Nevertheless, in June 
1990, a follow-up examination showed that the symptoms were 
receding.  Subsequent examinations revealed no complaint, 
finding or diagnosis of any right knee abnormality during 
active service.  The VA examination in 1992 indicated his 
complaint of right knee soreness that began in 1990 but no 
objective abnormality was detected.  X-ray examination was 
normal, and right knee pain of undetermined etiology was 
diagnosed.  

At the veteran's hearing, he testified to a right knee injury 
during active service with continuous problems with the joint 
giving way, being painful and hot after walking, and 
requiring a brace when he exercised.  Nevertheless, on the VA 
examination in November 1996, he recalled the right knee 
injury during active service but stated that the knee no 
longer bothered him.  This was borne out by the physical 
findings of normal right knee alignment with no swelling, 
instability, or other abnormality.  The examiner stated that 
there was no notable or disabling condition of the right 
knee.  The subsequent physical findings confirm no right knee 
disability.  Balance, gait, etc., were normal on the VA 
examination in February 1999.  

In light of the complete medical evidence, no chronic 
disability of the right knee was shown during active service 
and no continuous disability of this joint has been shown 
subsequent to active service.  No objective right knee 
abnormality has been detected since active service.  In the 
absence of any current right knee disability, the claim for 
service connection cannot be considered well grounded, and 
must be denied.  

Service Connection, Respiratory Disorder

The service medical records show a few upper respiratory 
infections (URI's), like colds, but no chronic lung or other 
respiratory tract disease or injury.  Specifically, URI's in 
February, August, and September 1991 are medically shown to 
have resolved completely, without residual disability.  On 
the medical board report and subsequent clinical evaluations, 
the upper respiratory system and lungs as well as chest X-
rays are shown to be consistently unremarkable.  The lungs 
have been consistently clear.  While nasal symptoms of 
"running," sneezing and bleeding were reported on the 
December 1994 VA examination, the physical examination of the 
nose and throat was normal.  Absolutely no chest/respiratory 
abnormalities were detected.  On the VA examination in 
November 1996, he related the inservice exposure to jet fumes 
with shortness of breath but, again, no breathing or lung 
abnormality was detected.  Chest X-ray was normal.  Pulmonary 
function testing was WNL.  The diagnoses included a pulmonary 
complaint of shortness of breath with the lungs clinically 
normal.  In other words, there was no objective support for 
his shortness of breath complaint after a full clinical 
evaluation of his respiratory system.  The respiratory system 
was again shown to be normal on routine examination in 
December 1996.  Subsequent clinical records reflect no 
complaint, finding or diagnosis of any respiratory 
abnormality.  

In light of the complete medical evidence, the respiratory 
symptomatology during active service is shown to have been 
short-lived, without residual disability.  No postservice 
respiratory abnormality is shown.  In other words, there is 
no current respiratory disability shown to exist and, 
therefore, the claim for service connection is not well 
grounded and must be denied.  

Service Connection, Skin Disorder

The service medical records show that the veteran had tinea 
versicolor prior to entering active service.  No skin 
abnormality was shown during active service.  The skin was 
shown to be clear on examination in August 1991.  Tinea 
versicolor was next shown on examination in December 1994 
when a rash was found on the shoulders and upper back.  Thus, 
tinea versicolor was demonstrated prior to entry into service 
and two years after service, but there is no evidence of any 
increase in the preservice tinea versicolor during service 
and there is no competent medical opinion suggesting that 
there was an increase in tinea versicolor during service.  
Consequently, as to tinea versicolor, the claim is not well 
grounded.

With regard to a skin disease in the genital area, service 
medical records do not show any symptoms or findings of skin 
disease in the groin or genital area.  Although the veteran 
described a skin condition affecting the genital area at his 
hearing in 1994 and on VA examination in 1994, there have 
been no objective findings of skin disease in that area on 
any of the postservice medical examinations.  Because there 
is no current disability shown, the claim for service 
connection for a skin disease in the genital area is not well 
grounded.  

With regard to service connection for tinea pedis, however, 
the Board finds that the veteran's claim is well grounded, 
and the evidence necessary to equitably dispose of the claim 
has been obtained.  38 U.S.C.A. § 5107.  Although service 
medical records are devoid of any complaints or findings of 
tinea pedis, or athlete's foot, the veteran first noted that 
he had had the condition in service when he filed his initial 
claim within weeks of his service discharge.  When initially 
examined by the VA approximately four months after service 
discharge, tinea pedis was found.  The Board believes that, 
given the promptness of his assertion that he had tinea 
pedis, within weeks of service discharge, and the 
confirmation of tinea pedis on the first scheduled VA 
examination along with the subsequent confirmation of tinea 
pedis on examination in 1996, the evidence at least raises a 
reasonable doubt that the veteran's tinea pedis did, in fact, 
begin in service.  Therefore, service connection for tinea 
pedis is warranted.

Service Connection, Groin Disorder

The service medical records, and the postservice clinical 
records dated up to December 1994 show no complaint, finding 
or diagnosis of any groin-centered abnormality.  There was 
clearly no hernia shown on the examination on the VA 
examination in December 1992, nor was there any other 
abnormality referable to the groin at that time.  The veteran 
first reported inservice groin problems during the course of 
his August 1994 hearing.  While on the VA examination in 
December 1994, possible early direct inguinal hernias were 
diagnosed, hernias were not medically confirmed, and when 
groin pain was further evaluated by VA in January 1995, there 
was no medical evidence of inguinal hernia.  While he 
reported that groin pain had been recurrent for 3 or 4 years, 
as indicated above, the first contemporaneous record of such 
a complaint was in August 1994.  

In summary, there was no sign or symptom of any abnormality 
in the groin region during or until about two years following 
active service.  While groin pain and tenderness was elicited 
on the VA examination in December 1994 and a possible 
inguinal hernia was indicated, the presence of an inguinal 
hernia was not detected on pertinent examination in January 
1995, and has not been subsequently shown.  No objective 
disability referable to the groin has been medically found.  
In the absence of medical evidence of any current groin-
related disability, the claim for service connection cannot 
be considered well grounded and must be denied.  

Service Connection, Hearing Loss

For VA purposes, hearing loss must be at a minimum level 
designated under 38 C.F.R. § 3.385 to be considered a 
disability that can be service connected.  The audiometric 
testing of the veterran's hearing ability during and since 
active service does not show this minimum level of 
disability.  In connection with audiometric testing during 
active service, he did not complain of any hearing loss.  An 
audiogram was reported to be WNL in November 1991.  The VA 
audiological examination in December 1992 was likewise WNL 
for VA purposes.  Both pure tone thresholds and speech 
recognition abilities, bilaterally, were below the minimum 
for consideration of hearing loss as a disability under the 
applicable criteria.  Therefore, since no current disability 
manifested by hearing loss is shown to be present for VA 
purposes, the claim for service connection cannot be 
considered well grounded, and must be denied.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

Service connection by way of aggravation for postoperative 
status brain tumor is granted.  

Service connection for tinea pedis is granted.

The veteran not having submitted well grounded claims, 
service connection for cervical spine, low back, left ankle, 
right knee, and respiratory disorders, skin disorders of the 
genitals and tinea versicolor, a groin disorder and hearing 
loss, respectively, is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 



